917 A.2d 693 (2007)
In re Gregory HAWN, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals (Bar Registration No. 489371).
No. 06-BG-1418.
District of Columbia Court of Appeals.
March 1, 2007.
Before KRAMER and THOMPSON, Associate Judges, and PRYOR, Senior Judge.
PER CURIAM:
The respondent, Gregory Hawn, falsified his resume and altered his law school transcripts in an attempt to obtain legal employment in California. While he did report his actions to Bar Counsel, it was not until after his misdeeds had been questioned by a prospective employer and his law school. In any event, the Board on Professional Responsibility ("the Board"), on review of a Hearing Committee's report, concluded that respondent violated Rule 8.4(c) of the District of Columbia Rules of Professional Conduct, and as discipline for this violation the Board recommends that respondent be suspended for 30 days.
Bar Counsel informs us that he takes no exception to the Board's report and recommendation, and respondent has not filed any opposition to the Board's report and recommendation. This lack of opposition severely limits our scope of review and we *694 hereby accept the Board's recommendation. See D.C. Bar R. XI, § 9(g)(1). Accordingly, it is
ORDERED that Gregory Hawn be suspended from the practice of law in the District of Columbia for a period of thirty-days. For the purposes of reinstatement, the suspension shall be deemed to run from the date that respondent files an affidavit in compliance with D.C. Bar R. XI, § 14(g).
So ordered.